UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF COLUMBIA

 

ARlEN SHERMAN,

Petitioner,

V_ Case No. l:18-cv-00826 (TNM)
JEFF SESSIONS,

Respondent.

 

 

MEMORANDUM OPINION -

Arien Sherman (Petitioner) finds himself in federal custody upon his criminal conviction
in the United States District Court for the District of Hawaii. He is currently incarcerated at the
1 F ederal Correctional Institution, Terminal Island (FCI Terminal Island) in San Pedro, California.

According to Petitioner, the district judge who presided over his criminal case lacked the
authority to do so, rendering the judgment of conviction a nullity. This matter is`before the
Court on Petitioner’s petition for a writ of habeas corpus under 28 U.S.C. § 2241. But even if
Mr. Sherman could properly proceed under § 2241,1 he may not do so in the District of
Columbia.

“The writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the
person who holds him in . . . custody.” Braden v 301h Judl`cl`al Cir. Ct. ony.? 410 U.S. 484,

494 (1973) (citation omitted). The proper respondent in a habeas corpus action is Petitioner’s

 

1 Ordinarily, a federal prisoner challenging the legality of his sentence must proceed by motion
in the sentencing court under 28 U.S.C. § 2255. See Taylor v. Um`ted States Bd ofParole, 194
F.2d 882, 883 (D.C. Cir. 1952). However, there is a savings clause which permits a federal
prisoner to avail himself of a remedy under 28 U S C § 2241 if a remedy under § 2255‘ “is
inadequate or ineffective to test the legality of his detention ” 28 U. S C. § 2255(e); see InS re
Sml`th 285 F 3d 6 8 (D C Cir 2002)

 

 

immediate custodian_, Rumts]”eld v. Padl'lla, 542 U.S. 426, 434-35 (2004), who in this case is the
Warden of FCI Terminal Island, in California. See Day v. Trump, 860 F.3d 686, 689 (D.C. Cir.
2017) (f1nding that appellant’s custodian is warden of facility of his incarceration, not the
President of the United States). This “district court may not entertain a habeas petition involving
present physical custody unless the respondent custodian is within its territorial jurisdiction.”
Stokes v. U.S. Parole Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).

Because “[t]he District.of Columbia is neither the district of residence of [Petitioner’s]
immediate custodian for purposes of § 2241 habeas relief nor the district of sentencing for §
2255 purposes,” Day, 860 F.3d at 691, the Court must dismiss the petition for lack of

jurisdiction A separate Order will issue

 

Dated; April 17, 2018 TREVOR N. MCFADDEN
United States District Judge